Citation Nr: 0942337	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-22 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right elbow, to include post-traumatic 
arthritis and post-operative residuals of right ulnar nerve 
transposition. 

2.  Entitlement to service connection for residuals of an 
injury to the left elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to 
November 1959. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision.  The 
procedural history of this case was set forth when the Board 
remanded the case in January 2009 to afford the Veteran VA 
nexus examinations. 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans law Judge in November 2008.  A 
transcript of the hearing is on file and during the hearing 
he submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304.

Subsequently, an August 2009 rating decision granted service 
connection for bilateral hearing loss and for tinnitus, with 
each being assigned initial 10 percent disability ratings 
effective September 10, 2003.  The grants of service 
connection for these disorders are a full grant of the 
benefits sought and neither the Veteran nor his 
representative have expressed disagreement with either the 
disability ratings assigned or the effective dates.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Currently shown right elbow disability, to include post-
traumatic arthritis and post-operative residuals of right 
ulnar nerve transposition, is reasonably shown to be due to 
an inservice injury. 

2.  Current left elbow disability is not shown to be due to 
or caused by any event, including injury, during active 
service.  


CONCLUSIONS OF LAW

1.  Chronic right elbow disability, to include post-traumatic 
arthritis and post-operative residuals of right ulnar nerve 
transposition, was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002; 38 C.F.R. § 3.303 (2009). 

2.  Current left elbow disability was not incurred or 
aggravated in active service and service connection for 
arthritis of the left elbow may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in October 
2003.  However, that letter failed to inform the Veteran of 
the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  It also failed 
to inform him that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

Nevertheless, by RO letter in September 2004 he was provided 
the information required by the VCAA and this was prior to 
readjudication of the claim in the June 2006 Statement of the 
Case (SOC) and August 2009 Supplemental SOC (SSOC). 

As to this, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  An SSOC constitutes a readjudication of a claim, 
even if it states that it is not a decision on the appeal. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); 
affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) 
(an SSOC serves as a readjudication decision); see also 
Prickett, 20 Vet. App. at 377-78.  

As for the degree of disability assignable and effective date 
of the claims for service connection, the Veteran was 
provided this notice in a March 2006 RO letter.  Moreover, as 
the claim for service connection for disability of the right 
elbow is granted, the initial rating and the effective date 
will be assigned by the RO.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  As to the claim for service connection 
for disability of the left elbow, as this claim is denied, no 
disability rating and effective date will be assigned as a 
matter of law. Therefore, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records are on 
file.  Private clinical records have been obtained, as have 
the Veteran's VA outpatient treatment records.  

The Veteran testified at a travel Board hearing in support of 
his claims, at which time he submitted additional evidence. 

The case was remanded in January 2009 to conduct a VA nexus 
examination, as requested by the Veteran's service 
representative at the travel Board hearing (page 21 of that 
transcript).  38 U.S.C.A. § 5103A(d) (West 2000). See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see 
also Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 
(2006).  That examination, conducted in June 2009, yielded 
the opinions requested and, so, there has been substantial 
compliance with the Board remand and with the duty to assist.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  



II. Background

The service treatment records are negative for signs, 
symptoms, complaints, treatment, history or diagnosis of 
disability of either elbow.  

The Veteran has submitted statements from service comrades 
which relate that there was a plane crash on the U.S.S. Essex 
causing an extensive fire.  A number of servicemen were 
injured and several were killed.  The fire was variously 
reported to have occurred in either 1958 or 1959.  The 
Veteran has stated that while fighting that fire, because of 
dense smoke, he fell a significant distance sustaining 
injuries to, in part, both elbows.  In a January 2004 letter 
the Veteran stated that immediately after the inservice 
injury he had only been asked by a physician if he was 
alright and, after stating that he was alright, nothing more 
was done. 

The Veteran has submitted copies of photographs from a local 
newspaper depicting the efforts to fight a fire on the U.S.S. 
Essex. 

Private clinical records since 1991 document the existence of 
pathology of the elbows.  In May 1991 it was noted that the 
Veteran had recently injured his left elbow in a fall down 
some stairs.  He had a right ulnar nerve transposition and 
excision of osteophytes of the right elbow in June 1991 and 
had left ulnar nerve transposition in July 1991.  Also in 
July 1991, there was an impression of biceps tendonitis of 
both elbows, status post ulnar nerve transposition.  In 
September 1991 it was reported that that he had a history of 
multiple right elbow injuries.  

In August 2004 Dr. J. M. S. reported that the Veteran was his 
patient and that the Veteran had a history of problems with, 
in pertinent part, both elbows.  He had had a fall during 
military service in 1959.  "His problems today could have 
been cause by that fall in 1959."  

VA outpatient treatment records include a report of right 
elbow X-rays in October 2004 which revealed degenerative 
changes, which included joint space narrowing between the 
radius head and capitulum, as well as at the olecranon and 
medial epicondyle.  There was a small osteophyte of the 
coronoid process. 

In December 2005 the Veteran stated that Dr. J.M.S. had 
informed him that his problem with his elbows was from much 
earlier trauma and that nothing could be done to fix the 
problem.  The problem that Dr. J. M. S. fixed with the nerves 
was a problem from a fall that the Veteran had had a couple 
of years before that, when he had again hurt his back and 
elbows in a slip-and-fall accident. 

At the November 2008 travel Board hearing the Veteran 
testified that while fighting a fire on the flight deck on 
May 28, 1959, he stepped off the flight deck and fell about 
15 to 18 feet.  Pages 11 and 12 of that transcript.  He had 
been shaken up by the fall but he had not thought that 
anything had been fractured and had returned to fighting the 
on-deck fire.  This had occurred while he was in smoke so 
dense that no one else could see him.  Also, because of the 
fire on ship, he could not immediately seek medical 
attention. Page 13.  Thereafter he had continued to have 
problems with his elbows, with the right elbow being worse.  
Page 14.  He now had constant bilateral elbow pain. Page 15.  
Long ago a physician had told the Veteran, after taking X-
rays, that the Veteran had had massive trauma in the past for 
which nothing could be done.  When the Veteran had asked, the 
physician had stated that the Veteran's fall during service 
could have been the cause of the trauma.  Page 17.  

Subsequently, a copy of a comparison of right elbow X-rays of 
May 2001 with X-rays of October 2004 was received and shows 
that the Veteran had moderately severe degenerative changes 
of the right elbow.  The anterior fat pad was prominent and 
there was a small posterior fat pad.  There was a mild 
irregularity of the radial head, but a definite fracture was 
not seen.  An occult fracture could not be excluded.  The 
impression was degenerative changes which had increased, and 
a questionable occult radial head fracture.  

On VA orthopedic examination in June 2009 the Veteran 
reported that he thought that he had first injured his right 
elbow in 1959 when he fell while fighting a fire.  Although 
there was no documentation in the service treatment records 
of complaints of elbow pain, there were on file letters and 
photos from fellow servicemembers documenting that he had 
fallen while fighting a fire during service. He now stated 
that when he had fallen, he fell on his right side and hit 
his right elbow.  He did not recall it having bothered him 
very much at that time but, by the late 19960s and early 
1970s, he noticed that he could no longer supinate his hand 
and was losing motion in his elbow.  He went to get treatment 
in 1991 for nerve symptoms in the bilateral ulnar nerve 
distribution, for which he had bilateral ulnar nerve 
transpositions in 1991.  When asked by the examiner about the 
cause of the left elbow symptoms the Veteran stated that he 
could not remember any specific injury and denied having 
sustained a direct injury to the left elbow as a result of 
his inservice fall.  He could not state specifically when the 
symptoms in the left elbow started but thought that they had 
been progressing over the years.  He admitted that the 
problems in his left elbow were more along the (ulnar) nerve 
and not problems specifically in the joint.  

The examiner reported that physician's notes in 1991 and 1992 
mentioned that the Veteran had had multiple falls.  When 
asked about this, the Veteran denied that there were any 
specific falls that had cause major trauma to the elbows and 
stated that any such postservice falls were long after the 
time that the right elbow started bothering him in the late 
1960s and 1970s.  He related that when a private physician 
had taken an X-ray, around the time of the 1991 surgery, the 
physician had noted severe elbow arthritis but could not fix 
it.  That physician had speculated that this was a chronic 
problem which was possibly from the old injury and could have 
been from the inservice injury.  The examiner reviewed the 
private physician's note of May 20, 1991, which stated that 
the Veteran had had a fall and a laceration on the left elbow 
olecranon region that was benign in nature and which did not 
affect the physician's performing the left ulnar nerve 
transposition.  

The Veteran current complaints were recorded and included 
loss of motion, strength, and endurance of the right elbow 
but he denied major loss of motion, strength or endurance of 
the left elbow.  

After a physical examination and X-rays, the diagnoses were 
severe degenerative joint disease of the right elbow, 
potentially of a post-traumatic type nature; and bilateral 
ulnar nerve neuropathy, status post decompression surgery.  

The examiner stated that the Veteran's history, examination 
findings, and X-rays, including notes from his private 
physician in 1991, were consistent with chronic post-
traumatic arthritis of the right elbow.  It was quite 
possible for people to suffer injury to an elbow that would 
later cause degenerative changes with loss of motion.  This 
was consistent with the symptoms that the Veteran described 
as having begun in the late 1960s and early 1970s when he 
found it difficult to shake people's hands and use a fork.  
There was no evidence that he had other major trauma to that 
elbow, and the notes of his physician mentioning some trauma 
to the elbow sounded like it was after his symptoms started 
in the late 1960s and early 1970s.  It was therefore 
concluded that it was at least as likely as not that the 
Veteran had suffered post-traumatic arthritis in the right 
elbow after trauma fighting a fire during service.  It was 
also at least as likely as not that he developed ulnar 
neuritis in the right elbow, secondary to the post-traumatic 
arthritis.  

As to the left elbow, the examiner noted that the Veteran's 
history and examination findings did not support any post-
traumatic arthritis in the left elbow.  There was no 
substantial objective evidence that the left elbow problems 
were caused by any inservice injury.  It was therefore 
concluded that the left elbow problems were less likely as 
not directly related to any inservice activity.  

III. Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If not 
established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) competent evidence of 
in-service incurrence or aggravation of an injury, and (3) 
competent evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007). To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307. 

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

IV. Analysis

Right Elbow

Here, there is virtually no contemporaneous evidence, medical 
or lay, of right elbow disability until 1991, several decades 
after the Veteran's military service.  In this regard, the 
Board finds that there is now on file persuasive evidence 
that he sustained an injury of his right elbow during 
service.  Also, the Veteran testified that he thereafter had 
continuous right elbow pain, although at the recent VA 
examination he reported having had the onset of his now 
chronic right elbow symptoms sometime in the 1960s (and since 
he was discharged in November 1959, this also could be 
shortly after service). 

The essential matter to be addressed in this case is the two 
medical opinions, one by a private physician in 2004 and the 
second by a VA examiner in 2009.  

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting 
data, and (3) set forth a reasoned medical explanation 
connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Court has rejected the principle 
that opinions of private treating physicians are entitled to 
presumptively greater weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993); see also D'Aries, 22 Vet. App. 97, 107-
08 (2008).  However, a private medical opinion may not be 
discounted solely because that physician did not review the 
claims file but, rather, relied on a history related by a 
Veteran nor may a VA medical opinion be given greater weight 
solely because the claim file was reviewed.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Rather, the history 
related, and upon which the opinion relied, must be assessed.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may 
reject medical opinion based on inaccurate facts provided by 
a veteran), Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Grover v. West, 12 Vet. App. 109, 112 (1999), Bloom v. West, 
12 Vet. App. 185, 187 (1999), and Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

On the other hand, an opinion containing only data and 
conclusions is of little weight.  And here, the private 
physician's opinion only states that an inservice in 1959 
injury "could" be the cause of current right elbow 
disability.  This is obviously speculative in nature since it 
also implies that it is possible that this might not be the 
case.  Further, there was not attempt to describe the nature 
residuals of any inservice injury, i.e., post-traumatic 
arthritis or neuropathy.  However, the 2009 VA examiner's 
opinion was based not only upon a review of the claim file, 
including the private clinical notes, but also contained a 
detailed elicitation of the Veteran's medical history, and a 
thorough discussion of the medical principles as applied to 
the facts in this case.  The conclusion of the 2009 VA 
examiner was that it was at least as likely as not that the 
Veteran now has post-traumatic arthritis due to an inservice 
injury and, also, that the right ulnar neuropathy, leading to 
the postservice right ulnar nerve transposition in 1991, was 
due to that post-traumatic arthritis.  

Accordingly, the Board finds that service connection for 
residuals of an injury to the right elbow, to include post-
traumatic arthritis and post-operative residuals of right 
ulnar nerve transposition, is warranted. 

Left Elbow

As noted above, the private physician's opinion only states 
that an inservice injury "could" be the cause of current 
left elbow disability.  This is obviously speculative in 
nature since it also implies that it is possible that this 
might not be the case.  This opinion is no more than a 
general conclusion and was clearly based on history provided 
by the Veteran that is unsupported by clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  

In this regard, at the time of the recent VA examination the 
Veteran stated that he did not recall a specific injury to 
the left elbow during his active service, although previously 
he had at least suggested that he had sustained an injury 
during service to both elbows.  Rather, the most persuasive 
evidence is the contemporaneous private clinical notation in 
1991 that the Veteran had had a recent left elbow injury.  
The more carefully crafted VA medical opinion was that it was 
less likely as not that any current left elbow pathology was 
due to an inservice injury. 

For this reason, the Board rejects the private opinion as 
favorable evidence of a nexus between any alleged inservice 
injury and any current left elbow disability.  

In sum, the Board finds that service connection for residuals 
of an injury to the left elbow is not warranted. 







ORDER

Service connection for residuals of an injury to the right 
elbow, to include post-traumatic arthritis and post-operative 
residuals of right ulnar nerve transposition, is granted.  

Service connection for residuals of an injury to the left 
elbow is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


